Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 16, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  154549 & (38)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
  KIMBERLY MARIE MARIK,                                                                                               Justices
           Plaintiff-Appellee,
  v                                                                 SC: 154549
                                                                    COA: 333687
                                                                    Macomb CC Family Division:
                                                                    2011-000651-DM
  PETER BRIAN MARIK,
            Defendant-Appellant.

  _________________________________________/

         On October 11, 2017, the Court heard oral argument on the application for leave to
  appeal the July 12, 2016 order of the Court of Appeals. The motion to supplement oral
  argument is GRANTED. On order of the Court, the application is again considered.
  MCR 7.305(H)(1). In lieu of granting leave to appeal, we VACATE the order of the
  Court of Appeals and REMAND this case to that court for reconsideration of the question
  whether the Macomb Circuit Court’s June 13, 2016 order denying the defendant father’s
  request to change the children’s school enrollment and modifying parenting time was “a
  postjudgment order affecting the custody of a minor” and therefore, a “final order” under
  MCR 7.202(6)(a)(iii) and appealable by right under MCR 7.203(A)(1). In doing so, the
  court shall apply the standard applicable prior to Ozimek v Rodgers (On Remand), 317
  Mich App 69 (2016), which we overrule. Ozimek erred in concluding that the term
  “custody” in MCR 7.202(6)(a)(iii) does not comprise the concept of legal custody. We
  further note that this Court has opened an administrative file, ADM File No. 2017-20, to
  consider amending MCR 7.202(6)(a)(iii).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 16, 2017
         s1115t
                                                                               Clerk